WAIVER


THIS WAIVER, dated the 27th day of September, 2006 (the “Waiver”), is hereby
given by the undersigned pursuant to Section 6.3 of the Credit Agreement, dated
September 23, 2005, as may be amended, supplemented, modified or restated from
time to time (the “Credit Agreement”), by and among ePlus, inc. and its
Subsidiaries named therein (“ePlus”), the banking institutions signatory thereto
(the “Banks”) and National City Bank, as Administrative Agent for the Banks
under the Credit Agreement (the “Agent”). Terms which are capitalized but
undefined herein shall have the meaning ascribed thereto in the Credit
Agreement.


Preliminary Statement


WHEREAS, GE Commercial Distribution Finance Corporation (“CDF”) provides
inventory financing to ePlus Technology, inc. (“Technology”), a Subsidiary of
ePlus;


WHEREAS, ePlus Group, inc. (“Group”), a Borrower under the Credit Agreement,
from time to time, in its capacity as agent on behalf of its customers, orders
inventory from Technology which is financed by CDF (“Inventory”), for the
purpose of leasing such Inventory to customers of Group;


WHEREAS, Group has guaranteed Technology’s obligations to CDF for Inventory
financed by CDF: (i) which is the subject of a purchase order issued by Group to
Technology and (ii) for which Technology has not received payment in full
(“CDF-Financed Inventory”), and secured such guaranty with such CDF-Financed
Inventory (and accounts, proceeds and other claims relating thereto), to the
extent Technology has not been paid in full for such CDF-Financing Inventory
(collectively, the “Collateral”), pursuant to that certain Collateralized
Guaranty dated March 30, 2004 (the “Guaranty”);


WHEREAS, the repayment of any amounts owned pursuant to such Guaranty (the
“Guaranty Obligations” will be secured by (and CDF will have recourse only
against) the Collateral;


WHEREAS, pursuant to Section 6.3 of the Credit Agreement, Group has agreed to
not to grant a lien on the Collateral to any Person other than the Agent; and


WHEREAS, in connection with Group’s grant of a lien on the Collateral to CDF,
the Borrowers have requested that the Agent and the Banks waive the limitations
of Section 6.3 as and to the extent provided herein and that the Agent and the
Banks enter into a letter agreement with CDF establishing the respective
priority in the Collateral,


NOW, THEREFORE, the undersigned Agent and the Banks hereby agree to waive the
limitations of Section 6.3 of the Credit Agreement to the extent necessary to
permit group to grant a lien on the Collateral in favor of CDF.





The Waiver set forth above is granted precisely as written and shall not be
deemed to be a waiver of or a consent to, or amendment, supplement or
modification of, any other term or condition of the Credit Agreement (including,
without limitation, the maximum amount of obligations which can be guaranteed by
the Borrowers) or any of the instruments or agreements referred to therein or to
prejudice any other right or rights which the Banks or the Agent may now have or
may have in the future under or in connection with the Credit Agreement or any
of the instruments or agreements referred to therein.


IN WITNESS WHEREOF, the Agent and the Banks have caused this Waiver to be
executed by their proper corporate officers thereunto duly authorized as of the
day and year first above written.




NATIONAL CITY BANK, in its individual capacity as a
Bank and as Administrative Agent

 
/s/ Michael J. Labrum
By: Michael J. Labrum
Title: Senior Vice President


BRANCH BANKING AND TRUST COMPANY OF
VIRGINIA
 
/s/ Ronald P. Gudbrandsen
By: Ronald Gudbrandsen
Title: Senior Vice President



